Citation Nr: 1741446	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  He died in July 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the cause of the Veteran's death.

The matter was previously remanded by the Board in October 2014 for additional development.


FINDING OF FACT

The Veteran died in July 2008 from acute myelogenous leukemia, which is not etiologically related to service.

 
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for the cause of a veteran's death requires that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service-connected for any conditions.  His July 2008 death certificate lists his cause of death as acute myelogenous leukemia.

The appellant contends that the Veteran's leukemia was the result of exposure to Agent Orange herbicide.  Records show the Veteran served in South Korea during part of his service.  VA regulations provide that a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The Department of Defense has identified specific units that operated in the Korean DMZ which are listed in VA's Adjudication Manual M21-1 IV.ii.1.H.4.b.  The Veteran served with the 2nd Battalion, 76th Artillery, and the 3rd Battalion, 81st Artillery.  However, neither unit is among those identified in the Manual.

If a veteran's unit is not listed, the Manual states that a request should be sent to the Joint Services Records Research Center (JSRRC) to verify exposure to herbicide agents.  If possible, details regarding DMZ service should be obtained from the Veteran.

In this case, although the Veteran is deceased, he previously reported in a June 2007 statement that he was stationed three miles from the DMZ at a time when a lot of spraying was done with herbicides.

However, a May 2015 memorandum from the JSRRC states that histories from both of the Veteran's units were reviewed.  The Veteran was stationed at Camp St. Barbara while assigned to the 2nd Battalion, 76th Artillery, and was at Camp William H. Colbern while assigned to the 3rd Battalion, 81st Artillery.  These histories do not document any use, storage, spraying, or transporting of Agent Orange or other herbicide agents.  They also do not mention any specific duties performed by unit members along the DMZ.

Unfortunately, the procedures in VA's Adjudication Manual, and available records from the JSRRC, have not verified the Veteran's exposure to herbicide agents in service, and therefore the acute myelogenous leukemia which caused his death cannot be attributed to such exposure.  There is also no indication that this condition had its onset during service or within one year of discharge.

As a result, service connection for the cause of the Veteran's death must be denied because there was no in-service event or incurrence of the condition.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


